Citation Nr: 0122971	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-018 99A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the right knee with narrowing of the joint space, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the left knee with narrowing of the joint space, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to February 
1974.

These matters arise from a March 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied an evaluation in excess of 
10 percent for the veteran's service-connected bilateral knee 
disabilities, as well as denied service connection for 
bilateral medial meniscus injuries.  The veteran filed an 
appeal with the Board of Veterans' Appeals (Board).  

In May 1998, the Board issued a decision granting separate 10 
percent evaluations for each of the veteran's service-
connected knee disabilities, but denying, as not well 
grounded, the claim for service connection for the veteran's 
bilateral medial meniscus injuries.  The veteran appealed 
these determinations to the United States Court of Appeals 
for Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).

In November 1999, the Court issued a Memorandum Decision 
affirming the Board's denial of service connection for 
bilateral medial meniscus injuries; vacating that portion of 
the Board's decision that denied an evaluation in excess of 
10 percent each for the veteran's right and left knee 
disabilities; and remanding those matters for further 
appellate consideration.  

In August 2000, the Board remanded the issues on appeal to 
the RO.  In March 2001, the RO increased the disability 
rating assigned for each knee to 20 percent.  However, 
inasmuch as higher evaluations are available for each knee, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claims remains viable on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).



REMAND

In its November 1999 Memorandum Decision, the Court directed 
that, in adjudicating the veteran's claims for higher 
evaluations, the Board should consider the extent to which 
weakness, fatigability, incoordination, or pain affected the 
veteran's limitation of motion in his knees, pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2000).  

In its August 2000 Remand, the Board directed the RO, in 
part, to arrange for the veteran to undergo VA orthopedic 
examination to obtain appropriate findings pertinent to the 
above, to include as regards the extent of additional 
functional loss (to be expressed in degrees, if possible) due 
to such symptoms with repeated use and during flare-ups.  The 
Board also requested that the examiner express an opinion as 
to whether it is medically possible to distinguish the 
symptoms and effects of the veteran's service-connected 
degenerative changes in each knee from any nonservice-
connected knee conditions (to include medial meniscus tear 
affecting each knee, for which service connection has been 
denied).  Citing Mittleider v. West, 11 Vet. App. 181 (1998), 
the Board emphasized that if it is not medically possible to 
distinguish the symptoms and effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected back condition.  

Pursuant to the Board's remand, the veteran underwent VA 
examination in January 2001.  The examiner reported that the 
range of motion of each of the knees was from 10 to 80 
degrees, with complaints of moderate pain.  The examiner 
assessed moderate functional loss in terms of limited motion 
due to pain and increased pain due to repeated movement.  
However, he indicated that he could not "comment anything 
about the functional loss during the flare-ups during this 
one examination."  The examiner also noted that range of 
motion before and after repeated use was the same, but that 
there was evidence of weakness.  The examiner did not, 
however, express the extent of additional functional loss in 
the knees due to such weakness  (or indicate whether he 
considered functional loss due to weakness, after repeated 
use, in assessing each disability as "moderate").  The VA 
examiner also did not provide any comments distinguishing the 
symptomatology due to the service-connected knee disabilities 
from that due to any nonservice-connected knee conditions (or 
indicate that it was not medically possible to do so).  
Hence, the physician's opinion did not fully comply with the 
terms of the Board's remand, which, as indicated above, was 
prepared in compliance with the Court's Memorandum Decision.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the  Court.  Indeed, 
a remand by the Board or the Court confers on the veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Moreover, 
the Board errs, as a matter of law, when it fails to ensure 
compliance.   See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In this case, the Board acknowledges, that, in increasing 
disability evaluation for each knee to 20 percent, the Board 
resolved reasonable doubt in the veteran's favor, and 
increased the disability rating for overall moderate 
disability under Diagnostic Code 5257.  However, as the 
examiner did not fully address the questions posed on remand, 
and inasmuch as a higher evaluation for each service-
connected knee disability is potentially assignable, the 
Board finds that a remand for a more comprehensive VA medical 
examination which fully addresses the concerns expressed in 
the Court's decision and in the Board's remand is necessary.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
particularly include those from VA facilities or any other 
governmental entity.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facility(ies) 
identified by the veteran.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000 (signed into law, during the pendency 
of this appeal, in November 2000), considered by the RO in 
March 2001; and the regulations recently promulgated to 
implement the Act.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, the actions identified herein do not relieve 
the RO of the responsibility to ensure that the Act has fully 
been complied with.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the Act.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all additional outstanding VA 
medical records, as well as medical 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.  

2.  After associating with the claims 
file all available evidence received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination (by a physician who has not 
previously examined him, if possible).  
The veteran's entire claims file, to 
include a complete copy of this REMAND 
must be made available to, and be 
reviewed by, the examiner.  All indicated 
tests and studies, to include X-rays and 
range of motion studies, should be 
accomplished, and all clinical findings 
(to include a detailed account of all 
manifestations of the service-connected 
degenerative changes with joint space 
narrowing) should be set forth in detail.  
To the extent possible, the examiner 
should distinguish symptoms attributable 
to each service-connected knee disability 
from those attributable to any 
nonservice-connected disability affecting 
either knee (to include medial meniscus 
injury).  However, if it is not medically 
possible to distinguish the symptoms 
attributable to service-connected knee 
disability from nonservice-connected knee 
disability, the examiner should clearly 
so state.  

The examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with each knee.  
The examiner should indicate whether the 
veteran's reported complaints are 
consistent with objective evidence of 
disability.  In addition, based upon 
consideration of the veteran's pertinent 
medical history and credible assertions, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above (to include 
weakness) during flare-ups, and with 
repeated use of the knee; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also provide an 
assessment of the overall extent of 
impairment in each knee that is 
attributable to service-connected 
disability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or medical authority, as 
appropriate), should be set forth in a 
typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of all requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim on the 
basis of all pertinent evidence and legal 
authority, specifically to include that 
cited to above.  If the veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO should consider all 
potentially applicable diagnostic codes 
in evaluating each of the veteran's 
service-connected knee disabilities; as 
well as whether it is possible to 
distinguish the symptoms and extent of 
impairment attributable to service-
connected and nonservice-connected knee 
disability; and the extent of functional 
loss in the knees attributable to pain 
and other factors, to include with 
repeated use and during flare-ups.  The 
RO should provide adequate reasons and 
bases for its decisions, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

7.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded the 
applicable opportunity to respond before 
any issue(s) remaining on appeal is/are 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with a decision of 
the Court, and a prior remand by the Board; it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




